DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 6 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Feng et al (Feng, Yejun, D. M. Silevitch, and T. F. Rosenbaum. "A compact bellows-driven diamond anvil cell for high-pressure, low-temperature magnetic measurements." Review of Scientific Instruments 85.3 (2014): 033901.).
Regarding Independent Claim 6, Feng teaches:

wherein the temperature maintaining means for maintaining the very low temperature state in which the superconductor is in the superconducting state (See Abstract, Introduction paragraph 3, and elsewhere wherein the paper addresses “a high-pressure diamond anvil cell that comfortably fits into the bore of most general-purpose superconducting magnets as well as high-field resistive and hybrid magnets.”), 
the magnetic sensor that is provided within the temperature maintaining means to detect the magnetic field (See Fig. 1 Element 6 & associated text beneath wherein “a GaAs Hall sensor mounted to the puck measures the applied field.” See Abstract, Introduction paragraph 3, and elsewhere wherein the paper addresses “a high-pressure diamond anvil cell that comfortably fits into the bore of most general-purpose superconducting magnets as well as high-field resistive and hybrid magnets.”); and 
the magnetic field space forming means for forming the magnetic field space specific to the superconducting state by causing the superconductor to be in the superconducting state within the temperature maintaining means (See Section I, Introduction paragraph 2 wherein it is disclosed that the system is designed for “magnetization measurements in the tight confines of a superconducting quantum interference device (SQUID) magnetometer” and for “for compatibility with the Physical Properties Measurement System (PPMS) line of cryostats from Quantum Design; this design rule also provides compatibility with a wide range of 
similar space constraints.”), 
wherein the magnetic sensor is disposed within the magnetic field space (See Fig. 1 Element 6 & associated text beneath wherein “a GaAs Hall sensor mounted to the puck measures the applied field.” See Abstract, Introduction paragraph 3, and elsewhere wherein the paper addresses “a high-pressure diamond anvil cell that comfortably fits into the bore of most general-purpose superconducting magnets as well as high-field resistive and hybrid magnets.”), 
wherein the magnetic field space forming means is a superconducting coil, and the magnetic sensor measures a magnetic field generated by a shielding current generated in the superconducting coil, wherein a normal conductor is interposed in a part of the superconducting coil (See Sections I, II, & II wherein many superconductive systems are disclosed that would be used to create a magnetic field. There are also other coil systems disclosed made of copper, a normal conductor to provide “a high packing density of the coil wires to increase both measurement sensitivity and field uniformity.” See page 033901-3 column 2.).

    PNG
    media_image1.png
    419
    698
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 1, 4, & 5 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant. Independent claim 1 requires "having a substrate provided with a slit into which the magnetic sensor can be inserted, wherein the first magnetic field space forming means and the second magnetic field space forming means are provided with the slit therebetween" is not disclosed in any of prior art of record. For this reason, the above listed claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Regarding Independent Claim 1,
A magnetic field measuring device comprising: temperature maintaining means for maintaining a very low temperature state in which a superconductor is in a superconducting state; a magnetic sensor that is provided within the temperature maintaining means to detect a magnetic field; and magnetic field space forming means for forming a magnetic field space specific to the superconducting state by causing the superconductor to be in the superconducting state within the temperature maintaining means, wherein the magnetic sensor is disposed within the magnetic field space, wherein the magnetic sensor is disposed between first magnetic field space forming means and second magnetic field space forming means, wherein the magnetic field measuring device includes a base having a slit which allows the magnetic sensor to be inserted, and the first magnetic field space forming means and the second magnetic field space forming means are provided with the slit interposed there between.
Regarding Claim 4, 
The magnetic field measuring device according to claim -31, wherein the first magnetic field space forming means and the second magnetic field space forming means are integrated on the base.
Regarding Claim 5, 
The magnetic field measuring device according to claim 1, wherein the magnetic sensor is any one of a Hall element, a magnetic impedance element, and a magnetoresistance element.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teaches some limitations claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025.  The examiner can normally be reached on Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858